Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Examiners Amendment
A new title has been assigned that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.  

The title is:       MULTI-CABLE CONNECTOR WITH CABLE PIERCING TERMINALS
See MPEP § 606.01.
Reasons for Allowance
Claims 1-12 are allowed.
Regarding claim 1; allowability resides, at least in part, with the prior art not showing or fairly teaching a connector, attached to a plurality of cables, comprising terminals that correspond to the cables, each terminal having a contact portion, a held portion and a connection portion that pierces a covering of the respective cable; the connection portion of at least one first terminal protrudes from  the held portion in a front-rear direction where the connection portion of at least one second terminal protrudes from the held portion in a direction perpendicular to the front-rear direction in conjunction with ALL the remaining limitations within claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:  

US 6,077,105 Jochen et al. shows a connector having terminals with insulation piercing connection portions (134) which while shifted in relation to one another [Fig. 5B] does not result in either connection portion perpendicular to the other connection portion.


US 5,554,047 Englert Jr. shows a connector having terminals with insulation piercing connection portions (15) which while shifted in relation to one another [Fig. 3] does not result in either connection portion perpendicular to the other connection portion.

US 6,068,504 Gardner et a. shows a connector having terminals with insulation piercing connection portions (151) which while shifted in relation to one another [Fig. 4] does not result in either connection portion perpendicular to the other connection portion.

US 5,536,182 Atoh et al. shows a connector having terminals with insulation piercing connection portions (31b-34b) which protrude in a direction perpendicular to a front-rear direction, however there are no analogous first terminal connection portions that protrude in the front-rear direction.  

US 5,833,486 Shinozaki shows a connector having terminals with insulation piercing connection portions (45) which protrude in a direction perpendicular to a front-rear direction, however there are no analogous first terminal connection portions that protrude in the front-rear direction.  
Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                                Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                                   Vanessa.Girardi@USPTO.Gov
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VANESSA GIRARDI/Primary Examiner, Art Unit 2833